                      1   David A. Garcia CA Bar No. 218356
                          david.garcia@ogletreedeakins.com
                      2   Graham M. Hoerauf CA Bar No. 307649
                          graham.hoerauf@ogletree.com
                      3   OGLETREE, DEAKINS, NASH,
                          SMOAK & STEWART, P.C.
                      4   Park Tower, Fifteenth Floor
                          695 Town Center Drive
                      5   Costa Mesa, CA 92626
                          Telephone: 714-800-7900
                      6   Facsimile: 714-754-1298
                      7   Attorneys for Plaintiff and Counter-Defendant
                          Johnson Controls, Inc.
                      8

                      9                        UNITED STATES DISTRICT COURT
                 10            CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
                 11       JOHNSON CONTROLS, INC., a                Case No. 8:18-cv-00636-AG-KESx
                          Wisconsin corporation,
                 12                                                ORDER GRANTING STIPULATED
                                      Plaintiff,                   PROTECTIVE ORDER
                 13
                                v.                                 Complaint Filed:    April 17, 2018
                 14
                          THERMA, LLC, a Delaware limited          Trial Date:         May 21, 2019
                          liability corporation; CHARLES           District Judge:     Andrew J. Guilford
                 15
                          ACKER, an individual; DON BACH,          Magistrate Judge:   Karen E. Scott
                 16       an individual; JESSICA DELGADO, an
                          individual; SHANNON GUERRERO,
                 17       an individual; MATTHEW LANCEY,
                          an individual; REGINA ROMERO, an
                 18       individual; ROBERT MITCH SAGER,
                          an individual; and DOES 1 through
                 19       100, inclusive,

                 20                   Defendants.

                 21 SHANNON GUERRERO, an
                    individual; and REGINA ROMERO,
                 22 an individual,

                 23                   Counter-Claimant,
                 24
                                v.

                 25
                    JOHNSON CONTROLS, INC.,
                    a Wisconsin corporation; and
                 26
                    ROES 1-100,

                 27
                                Counter-Defendant.
Proposed Order
                 28
Granting Stipulated




                                                                                  Case No. 8:18-cv-00636-AG-KESx
                                     ORDER GRANTING STIPULATED PROTECTIVE ORDER
                      1                     ORDER GRANTING PROTECTIVE ORDER
                      2

                      3          On January 24, 2019, the parties submitted a joint Stipulated Protective Order
                      4 with a Proposed Order that protects sensitive or non-public information and documents

                      5 obtained during the discovery process. Both parties agreed to and signed the protective

                      6 order.

                      7          Having reviewed the reasons offered in support of the entry of this Protective
                      8 Order, I find good cause to protect the confidential nature of certain information.

                      9 Accordingly, the Protective Order is hereby approved. The parties are ordered to

                 10 comply with the terms of the approved Protective Order, which are adopted and

                 11 incorporated by reference into this Order.

                 12

                 13 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

                 14

                 15

                 16 DATED: January 25, 2019                            _______________________________
                                                                       Honorable Karen E. Scott
                 17                                                    United States District/Magistrate Judge
                 18
                                                                                                       37162661.1

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27
Proposed Order
Granting Stipulated
                 28

                                                          1          Case No. 8:18-cv-00636-AG-KESx
                                     ORDER GRANTING STIPULATED PROTECTIVE ORDER
